DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.		Applicant’s arguments, see lines 6-16 in pages 10, filed May 25, 2022, with respect to the rejection of claims 4-5 and 12-13 under 35 U.S.C. 102 (a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of NORY (US 2019/0174433).

Claim Rejections - 35 USC § 102
2.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.		Claims 4-5 and 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NORY et al. (US 2019/0174433).
Regarding claims 4 and 12, NORY teaches a power determining method, implemented by a terminal device (abstract, Fig. 1, 10, and page 1, paragraphs 23 – pages 2, paragraphs 25). NORY teaches that a processor (201 in Fig. 2) configured to calculate a first additional maximum power reduction (AMPR) based on Long-Term Evolution (LTE) scheduling information and first resource allocation information (pages 2, paragraphs 27 – pages 3, paragraphs 44 and Fig. 1, 2, where teaches determining or calculating first maximum power reduction based on first radio access technology (RAT), Long -Term Evolution (LTE), scheduled transmission, scheduling information, and number of resource block allocated for transmission, transmission information). NORY teaches that determining a first LTE power based on the first AMPR (pages 2, paragraphs 24 – pages 3, paragraphs 44 and Fig. 1, 2, where teaches determining a first LTE power (P_cmax1) based on first maximum power reduction value), accessing a first access device using an LTE access technology (pages 2, paragraphs 24 – pages 3, paragraphs 44 and Fig. 1, 2, where teaches accessing a first wireless device using first RAT (LTE access technology)), and accessing a second access device by using a new radio NR access technology (pages 2, paragraphs 24 – pages 3, paragraphs 44 and Fig. 1, 2, where teaches accessing a second wireless device using second RAT (NR, New Radio access technology network)), and sending LTE information at the first LTE power (pages 2, paragraphs 27 – pages 3, paragraphs 49 and Fig. 1, 2, where teaches sending first RAT (LTE) information at first RAT (LTE) power (P_cmax1)). 
Regarding claims 5 and 13, NORY teaches that obtaining the NR scheduling information at a first moment, wherein the first moment is earlier than or at a preset calculation start moment of the first LTE power (pages 2, paragraphs 27 – pages 3, paragraphs 49 and Fig. 1, 2). NORY teaches that obtaining the first resource allocation information based on the NR scheduling information (pages 2, paragraphs 27 – pages 3, paragraphs 49 and Fig. 1, 2).

Allowable Subject Matter
4.		Claims 1-3, 9-11, and 17-20 are allowed. 
Claims 1-3, 9-11, and 17-20 are allowable over the prior art of record because a search does not detect the combined claimed elements as set forth in the claims 1-3, 9-11, and 17-20. 
As recited in independent claims 1 and 9, none of the prior art of record teaches or fairly suggests that a power determining method, implemented by a terminal device, wherein the power determining method comprises calculating a first additional maximum power reduction (AMPR) based on first resource allocation information and New Radio (NR) scheduling information, determining a first NR power based on the first AMPR, accessing a first access device using a Long-Term Evolution (LTE) access technology, accessing a second access device using an NR access technology, calculating a second AMPR based on LTE scheduling information and second resource allocation information, wherein the second resource allocation information is a preset value, determining an LTE power based on the second AMPR, and when a sum of the first NR power and the LTE power is greater than a maximum dual connectivity (DC) transmit power of the terminal device, sending LTE information to the first access device at the LTE power on time domain resources that at least partially overlap each other and performing one of sending NR information to the second access device at second NR power or skipping sending the NR information, wherein the second NR power is less than the first NR power, and together with combination of other element as set forth in the claims 1-3, 9-11, and 17-20. Therefore, claims 1-3, 9-11, and 17-20 are allowable over the prior art of records. 
5.		Claims 6-8 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose the limitation “ Obtaining NR scheduling information at a second moment, wherein the second moment is later than a preset calculation start moment of the first LTE power and is earlier than or at a first preset update start moment of the first LTE power, determining a second LTE power that is not updated based on the LTE scheduling information and a preset value at the preset calculation start moment of the first LTE power, and obtaining the first resource allocation information based on the NR scheduling information” as specified the claims.

Conclusion

		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HAIM et al. (US 2012/0178494) discloses Methods, Apparatus and Systems for Handling Additional Power Backoff.
AGUIRRE et al. (US 2012/0163202) discloses Intelligent Reduction of Interference to Public Safety Wireless Networks.
LIM et al. (US 2015/0087352) discloses Method for Determining Uplink Transmission Power.
Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
August 25, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649